DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more projectiles as required in claim 6; and  at least one resistance band to the device as required in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: in paragraph 0004, line 7, “the athlete is practices swing.” should be changed to “the athlete practices his swing.” In paragraph 0022, lines 1, 5, 6, “hitting extension 16” should be changed to “hitting extension 10”.  Appropriate correction is required for the above objections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Endl (EP2228099 A1).
Claim 1, Endl  discloses a device (figures 1-6, 8, 9), comprising:
an elongate, generally flat body (elongated support 1 having a midsection 11 as shown in the figures, and more specifically in figures 3 and 4 has a square profile, thereby considered as having a flat body or surface) having first (11’) and second (11”) ends spaced from one another, the second end terminating in a rounded distal edge (figure 6 shows 11 has rounded edges at 11’ and 11”); and
a first opening (joints 16 are receiving in opening formed at the end of 11’ and 11”) formed in the body proximate to the first end (11’), the first opening adapted to allow the first end to be rigidly connected with a trainer (figure 6; paragraph 30; wing  5 which may take any shape e.g. rectangular, square, circular, elliptical etc.) at different rotational positions with respect to the trainer (paragraphs 39-41; figures 5 and 6 shows 4 and 5 shows the different segments are capable of rotation at joints 16).
It is noted:                     
The preamble -- a hitting extension for a body positioning trainer -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 2, Endl shows a plurality of perforations (figures 8 and 9 show a plurality of openings or perforations 38) spaced from one another along a length of the body.
Claim 4, Endl shows the hitting extension is comprised of metal (Endl teaches in paragraph 0027 “As already mentioned, the device according to the invention can be extremely lightweight, e.g. made of wood or light metal, such as aluminum. Particularly preferably, the carrier and the wings are made of plastic, which allows a simple and inexpensive production”).
Claim 5, Endl shows the first opening is adapted to receive a fastener (fixing element 12 as shown in figures 3 and 4; pivot pin 16 received in opening as shown in figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Endl (EP2228099 A1) in view of Mattern (US2015/0133241 A1).
Claim 3, Endl discloses the claimed device with the exception of a plurality of staggered rows of perforations spaced from one another along a length of the body.  However, as disclosed by Mattern (paragraphs 0040 and 0041) it is known in the art to form perforations into a training device.  It would have been obvious to one of ordinary skill in the art to have used such perforations for Iandola’s hitting implement given that Mattern teaches such is an appropriate manner for reducing the weight of the training device.  One would reasonably expect the Mattern’s perforations incorporated into Iandola’s hitting implement to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of assisting a user’s to execute a proper movement.

Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iandola (5,167,415) .
Claim 6, Iandola discloses an apparatus and method of training a body movement, comprising: causing or allowing a user to hit one or more projectiles (golf ball 46) with a device (training device 20 having bend 42 and opposing legs 43, 44 positioned on either side of segment 45) that restricts the movement of the arms and forces the user to move the torso in order to hit the one or more projectiles (figures 1-4).
Claim 7, Iandola shows the device (42) includes a hitting extension (combination of shorter shaft 24 and plastic ball 27) fixed to an end of the device.
Claim 8, Iandola shows the method further comprising causing or allowing the user to hit the one or more projectiles with the hitting extension (figures 1-4).
Claim 9, Iandola shows the device aids the user to use resistance while hitting the one or more projectiles.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iandola (5,167,415) in view of Taylor (8,852,013).
Claim 10, Iandola discloses the claimed device with the exception of the at least one resistance band to the device.  However, as disclosed by Taylor (column 5, lines 4-9) it is known in the art that elastic resistance bands are widely used in the fitness, training and exercise industry for their durability, flexibility of use and non-friction surface and have a direct influence on trainable muscles with excellent efficiency. It would have been obvious to one of ordinary skill in the art to have used Taylor’s elastic resistance band(s) for Iandola’s training device given that Iandola teaches such an addition would have a direct influence on trainable muscles with excellent efficiency.  One would reasonably expect the Taylor’s elastic band(s) incorporated into Iandola’s hitting implement to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of assisting a user’s to improve user muscle in order to execute a proper swing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,135,490 (hereinafter ‘490). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of the present application are directed to a body positioning trainer having first and second ends and a hitting extension capable of being rotationally attached to a first end; the hitting extension including a plurality of staggered perforations and the assembly being formed of metal.  Claims 1-5 of ‘490 are also directed to same claimed subject matter.  Therefore, claims 1-5 of the ‘490 read on claims 1-5 of the present application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Livensparger ‘728 and Welch ‘373 both teach the use of resistance bands in combination with a hitting implement.  Washington ’651, Wedge, Jr. ‘650, Erlinger et al ‘567 and Armstrong ‘126 provide a combination hitting implement and means for limiting arm or body movement.  Shifferaw ‘257 discloses an air resistance exercise device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
29 July 2022